                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


                      __________________________________________

                                                   )

ENGINEERED BY SCHILDMEIER, LLC                     )       Cause No: 1:18-cv-3239

                                                   )       JURY TRIAL DEMAND

       Plaintiff                                   )

                                                   )

       V.                                          )

                                                   )

WUHU XUELANG AUTO PARTS CO., LTD                              )

AMAZING PARTS WAREHOUSE dba as several names )

       Defendants.                                 )

                                                   )




                                        COMPLAINT

Plaintiff ENGINEERED BY SCHILDMEIER, LLC (hereinafter “Schildmeier” or “Plaintiff”)
by its attorney, John D. Ritchison, as and for its complaint against Defendants, Amazing Parts
Warehouse, dba several and Wuhu Xuelang Auto Parts Co., Ltd, (hereinafter “Defendants”
or “Named Defendants”) and alleges as follows:




                                         Page 1 of 11
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 2 of 11

                                 I. NATURE OF THE ACTION

1. This is an action under the Patent Act, 35 U.S.C. §§ 1, et seq., for patent infringement [and
more specifically under 35 U.S.C. §271 and §289] and the Lanham Act, 15 U.S.C. § 1051, et
seq., for trade dress infringement/ unfair competition.



2. As alleged in detail below, Defendants have engaged in a conscious, systematic, and willful
pattern of patent infringement as well as trade dress/ unfair competition, to the damage of the
Plaintiff.



                               II. JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question); and
28 U.S.C. § 1332 (diversity); 28 U.S.C. §1338(a) (action arising under the Patent Act); 28 U.S.C.
1338(b) (unfair competition joined with claims under the Patent Act) and 15 U.S.C. § 1121.


4. Upon information and belief, this Court has personal jurisdiction over both Defendants --
Amazing Parts Warehouse, dba as several names and Wuhu Xuelang Auto Parts Co., Ltd
(hereinafter called Named Defendants) -- because, inter alia, both named Defendants have
committed, or aided, abetted, contributed to, or participated in, acts of patent infringement and
trade dress infringement in the State of Indiana and in this Judicial District and has sold the
product complained of herein in this Judicial District.


5. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because, inter alia, both Named
Defendants transact business in this Judicial District by offering for sale and selling the products
complained of herein in Indiana, both Named Defendants are subject to personal jurisdiction in
this Judicial District, and a substantial part of the events or omissions giving rise to the claim
occurred in this Judicial District, and Plaintiff ENGINEERED BY SCHILDMEIER, LLC is
located in and being damaged in this Judicial District.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 3 of 11

                                      III. THE PARTIES

6. Plaintiff ENGINEERED BY SCHILDMEIER, LLC or “Schildmeier” is an Indiana Limited
Liability Company with a business address of 5575 S. Shadow Lane, Anderson, IN, 46017.



7. Upon information and belief, Defendant Amazing Parts Warehouse owns and operates a
distribution warehouse business located at: Amazing Parts Warehouse, 172 Trade Street,
Lexington, KY 40511 and as USKYN Warehouse, 41 Logistics Blvd, Suite A-2, Walton, KY
41094. Amazing Parts Warehouse have several websites and offer exact copies of the Plaintiff’s
product. See comparison of products Exhibit A. Amazing Parts Warehouse appears to sell the
same product as various dba/ doing businesses with different named entities. See Exhibit B.
Most, if not all, the dbas are using the same distribution address but have various packaging
means at or near this address on Trade Street.



8. Upon information and belief, Defendant Wuhu Xuelang Auto Parts Co., Ltd is a business
entity in China with a place of business at No. 518 Third XiZhi Road, Wuhu, Anhui,241000,
People’s Republic of China. See Exhibit C.



9. Upon information and belief, Defendants Amazing Parts Warehouse may be using the same
parts sourcing as Wuhu Xuelang Auto Parts Co., Ltd. This is based on comparison of mold
markings from various parts purchased in preparation of this complaint.


                                 IV. PLAINTIFF’S PATENT
10. Plaintiff Schildmeier’s patent is U.S. Design Patent No. D 816,584 for a “PAIR OF BED
RAIL STAKE POCKET COVERS”. The application was filed on December 2, 2015 and the
Design patent issued on May 1, 2018 from the United States Patent and Trademark Office
(hereinafter the “’584 Patent”). A copy of the ‘584 Patent is attached as Exhibit D.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 4 of 11

11. The Named Defendants have no known similar or associated Intellectual Property. However,
a close comparison and explanation of the Plaintiff’s and Defendant’s parts are described in
Exhibit A.


                          V. DEFENDANTS’ INFRINGING ACTS

12. Defendants have been offering to sell product on various websites since February, 2018.
These include individual websites as well as Amazon and eBay.



13. Amazon has responded to requests to take down advertisements when shown the Design
Patent. Amazing Parts Warehouse waits a time then reinitiates the Amazon efforts under a
different dba. Then Amazon is re-informed and the alleged infringing products are again
removed. The cycle repeats almost monthly.



14. With the advertisements on eBay, the removal has been refused. They (eBay) take the
position that will not act on validity of patents without Court direction. See Exhibit E. EBay
will not remove the advertisement of the alleged infringing defendants without specific Court
direction.



15. The Named Defendants’ BED RAIL STAKE POCKET COVERS includes each and every
limitation shown in the Plaintiff’s Design Patent D ‘584. See Exhibit A. Therefore, the
Defendants’ Pocket Covers is a literal infringement of the D’584 patent.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 5 of 11



Plaintiff’s Parts                            Defendants’ Parts




         VI. DEFENDANTS’S NOTICE OF SCHILDMEIER’S PATENT RIGHTS

16. Plaintiff Schildmeier continues to notify the Defendants with a Cease and Desist letter sent
through the Amazon and eBay contact emails as well as direct contacts with the websites and US
Postal services. See a typical letter Exhibit F.



17. On one occasion the response was an attempt to set process which Schildmeier declined. See
Exhibit G.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 6 of 11

18. Upon information and belief, Plaintiff Schildmeier has lost nearly $100,000 in lost profits
since February and is continuing to lose a minimum of $3,000.00 in profits per week.



                                      COUNT I
                            FEDERAL PATENT INFRINGEMENT
                                     (U.S. Patent No. D 816,584)

19. ENGINEERED BY SCHILDMEIER, LLC reincorporates the allegations contained in

paragraphs 1-18 above as if fully set forth herein.



20. Named Defendants, through their respective agents, employees, and/or servants, have been and

currently are committing acts of direct infringement of the `584 Patent by making, using, selling,

importing, and/or offering for sale in the United States the counterfeit and infringing BED RAIL

STAKE POCKET COVERS. In particular, the design claimed in the `584 Patent and the Named

Defendants’ BED RAIL STAKE POCKET COVERS are not only identical, but substantially the

same, such that an ordinary observer, giving such attention as a purchaser usually gives, would be

deceived into believing that the BED RAIL STAKE POCKET COVERS counterfeited by the

Named Defendants are the same as the design claimed in the `584 Patent, therefore inducing an

ordinary purchaser to purchase the Defendants’ BED RAIL STAKE POCKET COVERS supposing

them to be the design claimed in the Plaintiff’s `584 Patent.



21. Named Defendants have infringed and continue to infringe the `584 Patent by, inter alia,

making, using, offering to sell, or selling in the United States, including the State of Indiana and

within this District, the BED RAIL STAKE POCKET COVERS using the ornamental design

covered by the `584 Patent in violation of 35 U.S.C. § 271.



22. Named Defendants acts of infringement of the `584 Patent were undertaken without authority,

permission or license from Plaintiff Schildmeier.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 7 of 11


23. Named Defendants infringing activities violate 35 U.S.C. § 271 and that the ‘584 patent has,

under the Patent Act, 35 U.S.C. §§ 1, et seq., a presumption of validity once the patent is examined

and issued issued by the United States Patent Office.



24. Upon information and belief, Named Defendants have deliberately and willfully infringed upon

Schildmeier’s exclusive rights under the `584 Patent, with full notice and knowledge thereof.



25. Upon information and belief, Named Defendants, from their infringing activities of the `584

Patent, have received and will continue to receive, gains, profits, and advantages, in an amount not

presently known to Schildmeier.



26. Schildmeier has been, and continues to be, greatly damaged by reasons of these acts of

infringement and, upon information and belief, Named Defendants will continue to infringe the `584

Patent.



27. Schildmeier has suffered and will continue to suffer irreparable harm in its trade and business as

a result of Named Defendants’ infringement of the `584 Patent, for which Schildmeier is entitled to

both preliminary and permanent injunctive relief pursuant to 35 U.S.C. § 283.



28. As a result of Named Defendants’ infringement of the `584 Patent, Schildmeier is entitled to

statutory relief pursuant to 35 U.S.C. § 289.



29. Schildmeier is entitled to monetary damages pursuant to 35 U.S.C. § 284 in an amount to be

proven at trial and/or Named Defendants’ profits on the BED RAIL STAKE POCKET COVERS by

Named Defendants.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 8 of 11


30. Upon information and belief, Named Defendants have engaged and are engaged in willful and

deliberate infringement of the `584 Patent. Such willful and deliberate infringement justifies an

increase of three times the damages to be assessed pursuant to 35 U.S.C. § 284 and further qualifies

this action as an exceptional case supporting an award of reasonable attorney’s fees pursuant to 35

U.S.C. § 285.


                                       COUNT II
                               TRADE DRESS INFRINGEMENT
31. Plaintiff repeats each of the allegations set forth in paragraphs 1-30 as though set forth herein in

their entirety.



32. Upon information and belief, the design of the BED RAIL STAKE POCKET COVERS offered for

sale by Named Defendants, including within the State of Indiana and within this judicial district, is

confusingly similar to the BED RAIL STAKE POCKET COVERS sold by Schildmeier, and is likely

to cause confusion, mistake, or deception to the public as to the source, origin, sponsorship, or approval

of such products.



33. Upon information and belief, Named Defendants have deliberately and willfully infringed the

trade dress rights of Schildmeier in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).



34. Schildmeier has been and will continue to be irreparably harmed by such infringement unless this

Court enjoins Named Defendants under 15 U.S.C. § 1116 from its continuing infringement.



35. As a result of Named Defendants’ deliberate and willful infringement, Schildmeier is entitled to

damages, Named Defendants’ profits, an award of attorneys’ fees and costs, and any and all relief

authorized under 15 U.S.C. § 1117.
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 9 of 11



                                             COUNT III
            Declaratory Judgment of Design Patent Validity and Trade Dress Validity
36. Plaintiff repeats each of the allegations set forth in paragraphs 1-35 as though set forth herein in
their entirety.



37. Upon information and belief, Patentee's alleged design patent in and to the design shown in the

drawings represented in Exhibit F, and covered by United States Design Patent No. D ‘584 is invalid

pursuant to the Patent Act.



38. Named Defendants products infringe Patentee's purported design patent ‘584.



39. Schildmeier is therefore entitled to a declaratory judgment of Schildmeier’s rights and,

specifically, that Named Defendants’ manufacture, use, or sale of its products infringe any patent rights

Schildmeier may have.



                                           COUNT IV
                  Declaratory Judgment of Infringement and Validity of Trade Dress

40. Plaintiff repeats each of the allegations set forth in paragraphs 1-39 as though set forth herein in
their entirety.


41. Patentee Schildmeier's purported trade dress is valid and protectable in that it is distinctive, has
acquired secondary meaning, and is ornamental. Named Defendants’ sale of BED RAIL STAKE
POCKET COVERS products are likely to cause confusion, deception or mistake among consumers
as to the source, sponsorship, affiliation or authorization of such products and specifically are likely
to cause confusion among consumers vis-a-vis Patentee of any of Patentee's products. Schildmeier
is entitled to a declaratory judgment of its rights and, specifically that Named Defendants’
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 10 of 11

manufacture, promotion, advertising and sale of BED RAIL STAKE POCKET COVERS products
violate trade dress rights of Schildmeier under 15 U.S.C. § 1125.



                                            COUNT V

                                       Unfair Competition

42. Plaintiff repeats each of the allegations set forth in paragraphs 1-41 as though set forth herein in

their entirety.



43. The acts of Patentee described above constitute unfair competition under applicable state law.



                                            JURY DEMAND

44. Plaintiff Schildmeier requests a trial by jury for all issues proper for a jury to decide.



                                        PRAYER FOR RELIEF

        WHEREFORE, Schildmeier prays that this Court grant the following relief:

(a) Judgment determining that United States Design Patent No. D 816,584 is valid, enforceable, and

infringed, directly and/or indirectly, by the Named Defendants;

(b) Judgment that Named Defendants have infringed Schildmeier’s trade dress and violated Section

43(a) of the Lanham Act;

(c) An Order preliminarily and permanently enjoining Named Defendants, and their affiliates and

subsidiaries, and each of their officers, agents, servants, employees, successors, and assigns, and all

others in concert and privity with them from selling or offering for sale the BED RAIL STAKE

POCKET COVERS, or any equivalent thereof, in the United States;

(d) Award Schildmeier the total profits realized by Named Defendants on the BED RAIL STAKE

POCKET COVERS, or any equivalent thereof, that infringe the `584 Patent, pursuant to 35 U.S.C. §

289;
ENGINEERED BY SCHILDMEIER, LLC v Amazing Parts Warehouse dba as several
names and Wuhu Xuelang Auto Parts Co., Ltd Page 11 of 11


(e) Award damages to compensate Schildmeier for Named Defendants’ infringement of the `584 Patent

pursuant to 35 U.S.C. § 284;

(f) Award Schildmeier the total profits realized by Named Defendants on the BED RAIL STAKE

POCKET COVERS, or any equivalent thereof, that infringe Schildmeier’s trade dress and otherwise

constitute unfair acts pursuant to 15 U.S.C. § 1117;

(g) Award Schildmeier enhanced damages pursuant to 35 U.S.C. § 284;

(h) Award Schildmeier pre-judgement and post-judgment interest and costs in accordance with 35

U.S.C. § 284;

(i) Declare this case to be exceptional and award Schildmeier its attorneys’ fees, costs and expenses

incurred in prosecuting this action, pursuant to 35 U.S.C. § 285 and Section 35 of the Lanham Act (15

U.S.C. § 1117); and

(j) All other just and proper relief in the premises.


                                         Respectfully submitted,
                                         For ENGINEERED BY SCHILDMEIER, LLC

                                         /s/ John D. Ritchison

                                         John D. Ritchison, Attorney No. 12066-48
                                         Ritchison Law Offices, PC
                                         115 East Ninth Street – Ste. A
                                         Anderson, IN 46016

                                         765-640-4134
                                         jdritchison@comcast.net
